Citation Nr: 1220092	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  06-37 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for myasthenia gravis with respiratory failure.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and P.W.


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to September 1985, and from October 1986 to July 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2004 rating decision in which the RO, inter alia, denied service connection for myasthenia gravis.  In April 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2005.

In May 2009, the Veteran and a witness, P.W., testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of that hearing is of record.  

In July 2009, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in a June 2011 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

The Board notes that, in May 2011, the Veteran submitted a statement indicating that he again desired to appear before the Board and give testimony concerning his appeal.  The Board points out, however, that the Veteran has already had the opportunity to present argument in support of his claim during the May 2009 Board hearing (the transcript of which is of record).  As discussed below, the Veteran's prior hearing testimony and written assertions, along with the testimony of his witness, P.W., as well as argument advanced on his behalf by his representative, have been given full consideration.  Moreover, the record does not present, and the Veteran has not identified, any facts to warrant arranging for him to have another Board hearing.  See 38 C.F.R. § 20.1507(2011).  

As a final preliminary matter, it is noted that, in July 2009, the Board referred to the RO claims of entitlement to service connection for upper respiratory disease with respiratory failure and skin lesions, as well as a claim for an increased rating for a service-connected right heel cord partial tear for appropriate action.  Also at the time of the July 2009 remand, the Board directed the RO to reissue a statement of the case pertaining to claims of entitlement to service connection for joint pain and for tumors or nodes in the chest and lungs and to address the Veteran's contention that the statement of the case was not received in regard to these issues.  Also at the time of the July 2009 Board remand, the Board noted that in January 2007 correspondence, the Veteran raised questions regarding a May 2006 rating decision, asserting that the finding that his claims for service connection had been denied in the past and he had failed to file a NOD with these denials was incorrect.  The Board directed the RO to address these contentions also.  A review of the claims file demonstrates that the RO has not acted on any of these referred matters.  These matters are, again, referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  Although the Veteran has asserted experiencing symptoms he associates with myasthenia gravis during service, and continuously thereafter, myasthenia gravis was not diagnosed during service or for years thereafter, and the most probative medical opinion on the question of whether there exists a medical nexus between the Veteran's current myasthenia gravis and service weighs against the claim.  



CONCLUSION OF LAW

The criteria for service connection for myasthenia gravis with respiratory failure are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a September 2004 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for myasthenia gravis, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The December 2004 RO rating decision reflects the initial adjudication of the claim after issuance of the September 2004 letter.  

Post-rating, a May 2011 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the May 2011 letter, and opportunity for the Veteran to respond, the June 2011SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, Social Security records and the reports of June 2001 and January 2010 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's May 2009 Board hearing, along with various written statements provided by the Veteran, and by his representative on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with this matter, prior to appellate consideration, is warranted. 

The Board notes that the Veteran has been afforded an appropriate VA examination in connection with his claim.  The examiner who conducted the January 2010 VA examination had access and had reviewed all the evidence in the claims file; he conducted a physical examination of the Veteran and also recorded the Veteran's self-reported medical history.  Opinions were provided addressing whether the Veteran had myasthenia gravis which was etiologically linked to the Veteran's active duty service, to include his service in the Persian Gulf.  The opinions were supported by adequate rationale, with references to pertinent medical evidence in the claims file.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as myasthenia gravis, which develop to a compensable degree (10 percent for myasthenia gravis) within a prescribed period after discharge from service (one year for myasthenia gravis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

The evidence of record clearly establishes that the Veteran has current myasthenia gravis, as reflected in VA and clinical records beginning in 2003.  However, the record simply fails to establish that his myasthenia gravis had its onset in service or was present to a compensable degree within one year of the Veteran's discharge.

The service treatment records were silent as to complaints of, diagnosis of or treatment for myasthenia gravis.  There was no medical evidence of the presence of the disability dated within one year of discharge.  

The first competent evidence documenting the presence of myasthenia gravis is dated more than ten years after the Veteran's discharge from active duty.  An October 2003 VA clinical record includes the assessment that the Veteran had myasthenia gravis manifested by proximal muscle weakness, ocular symptoms and a large thymoma.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran was hospitalized from November 2003 to December 2003.  The admission diagnosis was anterior mediastinal mass.  The discharge diagnosis was malignant thymoma and myasthenia gravis.  It was noted that the Veteran had a history of worsening proximal muscle weakness, lethargy, fatigue and recent onset of right eyelid ptosis.  The clinician wrote these symptoms were consistent with myasthenia gravis.  

Thereafter clinical records, dated up to the present time, consistently include diagnoses and assessments of the presence of myasthenia gravis.  The claim for service connection for myasthenia gravis must be denied; however, as there is no persuasive evidence linking the currently existing disability to the Veteran's active duty service nor is there competent evidence of record documenting that myasthenia gravis was present to a compensable degree within one year of discharge.  

Two medical records reference the presence of myasthenia gravis and reflect comments linking the disorder to the Veteran's active duty service.  However, the Board finds that these etiology opinions are speculative, at best, and do not provide persuasive basis for an award of service connection.

In November 2005, a VA physician wrote that the Veteran was exposed to sarin gas, oil fires and scud missiles while serving in the Persian Gulf.  Since he was discharged from service, the Veteran suffered diffuse joint pain and memory loss.  He had also been diagnosed with myasthenia gravis and had a thymoma removed in 2003.  The physician wrote that the Veteran's symptoms could be related to his exposure in the Gulf War.  A February 2007 VA clinical record includes an assessment of myasthenia gravis.  The physician wrote that, in his opinion, based on current guidelines from VA Central Office, any illness, disease, condition or symptom is recognized in any patient who served in the Persian Gulf region during the specified time may possibly be related to exposure to an unknown toxic waste or other environmental hazard that occurred during service.  

The Board finds that the use of the words "could be related" in November 2005 and the use of the words "may possibly be related" in February 2007 render the opinions speculative.  The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2011).

By contrast, the Board finds that the record includes persuasive medical opinion evidence to support a finding that the myasthenia gravis diagnosed many years post service is not etiologically related to the Veteran's active duty service.  

In January 2010, a VA examination for compensation and pension purposes was conducted for the express purpose of obtaining medical opinion evidence addressing the etiology of the Veteran's myasthenia gravis.  The Veteran informed the examiner that, prior to leaving military service, he started to experience the gradual onset of muscle spasms and soreness.  Within one year, he experienced gradual onset of the symptoms in the bilateral lower extremities.  By 1995, he experienced the onset of the symptoms in his upper extremities.  Around the same time, he also experienced blurred vision on an intermittent basis.  He reported that all his muscles experienced weakness that increased from the onset in 1992.  In 2000, he started to experience ptosis.  Physical examination was conducted.  The diagnosis was myasthenia gravis.  

The examiner opined that the medical records in the claims file supports a diagnosis of myasthenia gravis.  It was noted the Veteran left the military in 1992 and was diagnosed with the disorder in 2003.  The examiner further indicated that a careful review of the record and extensive research did not support onset of the myasthenia gravis as occurring during military service.  An extensive VA examination conducted in June 2001 was noted to have failed to document any findings consistent with myasthenia gravis.  The examiner's review of the Veteran's military records dated from July 1991 to March 1995 document multiple complaints including Achilles pain, low back pain, cervical spine pain, left shoulder pain and chest pain/costochondritis.  The examiner determined that none of this in-service symptomatology was consistent with the onset and course of the myasthenia gravis.  

The examiner noted the Veteran reported he had or had had chest pressure, leg cramps, bone/joint problems, lameness, recurring low back pain, foot trouble and tonsillitis at the time of his separation examination.  The examiner opined that none of this symptomatology was consistent with the early onset or course of the myasthenia gravis during activity which typically begins with episodes of ptosis and/or muscle weakness.  The examiner noted that the Veteran's physical examination at the time of his separation from service was normal.  The examiner opined that, at no point did the Veteran present with, was evaluated for or noted to have signs and symptoms of early onset of myasthenia gravis while in the military or shortly thereafter.  The examiner noted that his literature review and research did not reveal any studies that were consistent with the length of time and type of symptoms the Veteran experienced in service and for several years after as being consistent with myasthenia gravis.  The examiner noted that risk factors for the disability did not include exposure to environmental hazards, oil fires, burning of human waste and/or exposure to sarin gas.  The examiner concluded that the Veteran's myasthenia gravis was not related to his military service.  

The Board finds the opinion of the January 2010 VA examiner should be accorded significant probative weight.  The examiner had access to and reviewed the claims file including the service treatment records.  The examiner also reviewed post-service medical evidence and recorded the Veteran's self-reported history.  The etiology opinion advanced in the examination report is supported by adequate rational.  The Veteran's self-reported history was taken into account and directly addressed.  The rational was supported by citations to the evidence in the claims file and the examiner's research.  This competent, persuasive evidence demonstrates that the current myasthenia gravis was not etiologically linked to the Veteran's active duty service.  See 38 C.F.R. § 3.159(a)(1).  See also Black v. Brown, 10 Vet. App. 279, 284 (1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In addition to the medical evidence, in adjudicating this claim, the Board has considered the assertions of the appellant, his witness during the May 2009 hearing, as well as written argument advanced by his representative, to the effect that the Veteran has myasthenia gravis due to his active duty service.  However, the  finds that none of the lay assertions of record provides a basis for allowance of the claim.  

During the May 2009 hearing, the Veteran testified that a spot was found on his chest during an X-ray examination but the spot was never addressed during service.  He reported that he started to experience problems with weakness and pain in the chest after discharge.  He first sought treatment for chest pain in 1995.  He became very sick in 2001 and that was when the myasthenia gravis was diagnosed.  No one had every informed the Veteran how he had acquired the disorder.  None of his family members ever had the disorder.  Treatment for the myasthenia gravis caused additional disability. 

P.W. testified that she had known the Veteran for eight years when he got real bad.  She reported that a tumor was overlooked in service and was not treated for two years after discharge.  The Veteran had respiratory failure after the surgery.  P.W. testified that the Veteran informed her of all of this.  

There is no question that the Veteran, as a layperson, is competent to report symptoms he has experienced, and can attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  [The Board notes, parenthetically, that P.W.'s testimony is not competent evidence, inasmuch it was not based on first-hand knowledge.]  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, when assessing the credibility and probative value of lay assertions, such evidence must be considered in light of the medical and other evidence of record.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

The Veteran has alleged that he started to experience symptomatology during active duty which he opined was the start of his myasthenia gravis.  Significantly, however, in the current appeal, the January 2010 VA examiner acknowledged the Veteran's self-reported in-service symptomatology and specifically determined that the symptoms reported by the Veteran were not the early manifestations of the myasthenia gravis.  The Veteran's assertions were deemed credible by the examiner but found to be lacking in the kinds of symptoms which the examiner determined would be consistent with the early appearance of the myasthenia gravis.  

As indicated, there is no persuasive evidence of the presence of myasthenia gravis symptomatology to a compensable degree which would allow for the grant of service connection on a presumptive basis.  No medical records from the pertinent time period have been associated with the claims file.  Although the Veteran is competent to report on symptoms he experienced, he is not competent to diagnose the presence of myasthenia gravis to a compensable degree within one year of discharge.  The January 2010 VA examiner recorded the Veteran's reports of symptomatology he alleged was due to the disability during active duty and thereafter.  Significantly, the examiner found that the Veteran's reported symptoms were not the early manifestations of the myasthenia gravis.  The examiner supported his opinion with adequate rationale.  The Board finds this constitutes competent, persuasive evidence demonstrating that the Veteran did not have myasthenia gravis to a compensable degree within one year of discharge from active duty.  

The Board also points out that the evidence does not persuasively establish that there was continuity of symptomatology of myasthenia gravis from the time of discharge to the present.  The Veteran submitted numerous claims prior to the claim which initiated the current appeal.  Significantly, none of these claims were for myasthenia gravis.  In June 1984, the Veteran submitted claims of entitlement to service connection for a back problem, a kidney problem and for a leg problem.  In July 1995, the Veteran submitted claims of entitlement to service connection for problems with his feet and toes.  In August 1995, the Veteran submitted a claim of entitlement to service connection for a hand disability.  In October 2002 the Veteran submitted a claim for compensation for undiagnosed illnesses.  It was not until March 2004 that the Veteran submitted a claim for compensation for myasthenia gravis.  The Board finds it reasonable to assume that, if the Veteran had had the symptoms he attributes to myasthenia gravis from the time of discharge to the present, he would have submitted a claim for those symptoms if not actually a claim for myasthenia gravis prior to March 2004.  The Board notes the claim was not submitted until after health care professionals first diagnosed the disorder in 2003.  

The Board further notes that no health care professional has acknowledged any allegations of continuity of myasthenia gravis symptomatology from the time of discharge to the present and, via those allegations, linked the currently existing disability to the Veteran's active duty service.  Significantly, the January 2010 VA examiner specifically noted the Veteran's reported symptoms from around the time of his discharge and determined that these were not, in fact, symptoms of the myasthenia gravis.  Even if the Veteran's allegations of continuity of symptomatology are accepted as credible-which is questionable, given the above analysis regarding the timing of the claim-there is competent, persuasive medical opinion evidence which demonstrates that the symptoms reported by the Veteran were not due to the myasthenia gravis.  The Board finds that such evidence outweighs the Veteran's lay statements regarding symptomatology he opined was due to a medical disorder he is not qualified to diagnose.  

The Veteran has alleged that his myasthenia gravis was the result of his service in the Persian Gulf; however, there is no competent, persuasive evidence linking his allegations to chemical exposure which could have occurred during such service.  However, as indicated, the symptoms reported by the Veteran have been linked to a known diagnosis, myasthenia gravis, and there is no competent evidence of record linking the myasthenia gravis to the alleged chemical exposure or service in the Persian Gulf.  The two opinions discussed above which attempt to provide such a link have been found to be speculative and therefore without probative value.  The examiner who conducted the January 2010 VA examination specifically found that risk factors for myasthenia gravis did not include exposure to environmental hazards.  

As indicated above, this claim turns on the medical matter of whether there exists a medical relationship between the myasthenia gravis for which service connection is sought and the Veteran's active duty service-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Neither the Veteran nor his witness or representative is shown to be other than a layperson without appropriate medical training and expertise to competently render a probative (persuasive) opinion on the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As the lay assertions in this regard, thus, have no probative value, the Veteran can neither support his claim, nor controvert the probative medical opinions of the January 2010 VA examiner, on the basis of lay assertions, alone. 

For all the foregoing reasons, the Board finds that the claim for service connection for myasthenia gravis with respiratory failure must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for myasthenia gravis with respiratory failure is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


